           Case 2:19-cv-07615-SVW-JPR Document 16-1 Filed 09/27/19 Page 1 of 5 Page ID #:343



                      1   Steven M. Dailey (SBN 163857)
                          Rebecca L. Wilson (SBN 257613)
                      2   KUTAK ROCK LLP
                          5 Park Plaza, Suite 1500
                      3   Irvine, CA 92614-8595
                          Telephone: (949) 417-0999
                      4   Facsimile: (949) 417-5394
                          Email:     Steven.dailey@kutakrock.com
                      5   Email:     Rebecca.wilson@kutakrock.com
                      6   Attorneys Specially Appearing for Defendant
                          WASHINGTON MUTUAL MORTGAGE
                      7   PASS-THROUGH CERTIFICATES WMALT
                          SERIES 2007-OC1
                      8

                      9
                                               UNITED STATES DISTRICT COURT
                 10
                                              CENTRAL DISTRICT OF CALIFORNIA
                 11

                 12       HEIDI M. LOBSTEIN, an                    Case No. 2:19-CV-07615-SVW-JPR
                          individual,
                 13                                                Assigned to
                                         Plaintiff,                District Judge: Hon. Steven V. Wilson
                 14
                               v.                                  DECLARATION OF STEVEN M. DAILEY
                 15                                                IN SUPPORT OF DEFENDANT’S EX
                          WASHINGTON MUTUAL                        PARTE REQUEST FOR EXTENSION OF
                 16       MORTGAGE PASS-THROUGH                    TIME TO FILE RESPONSIVE PLEADING
                          CERTIFICATES WMALT SERIES                TO PLAINTIFF’S COMPLAINT
                 17       2007-OC1, and DOES 1 through 10,
                          inclusive,                               [Filed concurrently with Ex Parte Request for
                 18                                                Extension of Time and [Proposed] Order]
                                         Defendants.
                 19
                                                                   Courtroom:        10A
                 20
                                                                   Complaint filed: September 3, 2019
                 21

                 22

                 23
                                      I, STEVEN M. DAILEY, declare as follows:
                 24
                               1.     I am an attorney duly licensed to practice law in the State of California
                 25
                          and am a partner with Kutak Rock LLP, attorneys of record for Defendant
                 26
                          WASHINGTON MUTUAL MORTGAGE PASS-THROUGH CERTIFICATES
                 27
                          WMALT SERIES 2007-OC1 [“Defendant”], and I submit this Declaration in this
                 28
K UTAK R OCK LLP                                                                         2:19-CV-07615-SVW-JPR
 ATTO RNEY S AT LAW
       IRVINE
                                    DECLARATION OF STEVEN M. DAILEY IN SUPPORT OF EX PARTE
           Case 2:19-cv-07615-SVW-JPR Document 16-1 Filed 09/27/19 Page 2 of 5 Page ID #:344



                      1   action. I have personal knowledge of the facts set forth herein, except for those facts
                      2   stated upon information and belief, and, if called as a witness, could competently
                      3   testify thereto. I make this Declaration in support of the Ex Parte Request for
                      4   Extension of Time to File Responsive Pleading to Plaintiff’s Complaint.
                      5          2.     On September 23, 2019, my firm was retained to represent Defendant in
                      6   this mortgage foreclosure matter concerning a mortgage loan currently being serviced
                      7   by my client Select Portfolio Servicing, Inc. My preliminary review of this matter
                      8   shows the prior servicer of the Loan was JPMorgan Chase Bank, which is not a party
                      9   to this action.
                 10              3.     While the Summons appearing on the Court’s Docket indicates service
                 11       was made by a Marguerite DeSelms upon Defendant by “certified mail return
                 12       receipt” on September 3, 2019, I was informed by my client that the Complaint and
                 13       Summons were provided inadvertently to the prior loan servicer, i.e. to non-party
                 14       JPMorgan Chase on September 18, 2019 contributing to the delay in discovery that
                 15       the lawsuit was even filed.
                 16              4.     According to the existing Summons, a responsive pleading is due by no
                 17       later than September 24, 2019. Due to the fact that my firm was just retained in this
                 18       matter, I need additional time to review the Complaint and file and prepare a
                 19       responsive pleading.
                 20              5.     I have attempted numerous times to communicate by telephone and
                 21       email with the Plaintiff to try to obtain Plaintiff’s cooperation and stipulation to allow
                 22       additional time for Defendant’s responsive pleading. Specifically, at 3:40 p.m. on
                 23       September 25, 2019, I spoke with Plaintiff via telephone, and the Plaintiff stated all
                 24       questions should be directed to Marquerite DeSelms at 310-427-1008, and Plaintiff
                 25       confirmed that Ms. DeSelms is not an attorney. I also attempted to meet and confer
                 26       with Plaintiff, and Plaintiff responded, “I don’t understand what you just said. You
                 27       will need to direct that to Maguerite.” At 3:44 p.m. on September 25, 2019, I left a
                 28       message for Ms. DeSelms and have received no response. On September 27, 2019
K UTAK R OCK LLP                                                     -2-                   2:19-CV-07615-SVW-JPR
 ATTO RNEY S AT LAW
       IRVINE
                                      DECLARATION OF STEVEN M. DAILEY IN SUPPORT OF EX PARTE
           Case 2:19-cv-07615-SVW-JPR Document 16-1 Filed 09/27/19 Page 3 of 5 Page ID #:345



                      1   at 9:50 a.m., I left a voicemail message for Margeurite De Selms asking for a return
                      2   call and at 9:52 a.m., I called Ms. Lobstein to meet and confer and provide ex parte
                      3   notice. I informed her that Ms. De Selms had not called me back. The telephone
                      4   disconnected. On September 27, 2019 at 10:09 a.m., I contacted Plaintiff by email
                      5   to inform her of this ex parte request. [A true and correct copy of my email to the
                      6   Plaintiff is attached here as Exhibit “A”.]
                      7         6.     This is Defendant’s first appearance in this action and no prior request
                      8   for any continuance in responsive pleading date has been requested.
                      9         I declare under penalty of perjury under the laws of the United States of
                 10       America that the foregoing is true and correct and that this declaration was executed
                 11       by me on September 27, 2019, at Irvine, California.
                 12
                                                                        ______________________________________
                 13                                                     STEVEN M. DAILEY, DECLARANT
                 14

                 15

                 16

                 17

                 18

                 19
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
K UTAK R OCK LLP                                                    -3-                   2:19-CV-07615-SVW-JPR
 ATTO RNEY S AT LAW
       IRVINE
                                     DECLARATION OF STEVEN M. DAILEY IN SUPPORT OF EX PARTE
Case 2:19-cv-07615-SVW-JPR Document 16-1 Filed 09/27/19 Page 4 of 5 Page ID #:346




                 EXHIBIT “A”



                                 Exhibit A, Page 4
     Case 2:19-cv-07615-SVW-JPR Document 16-1 Filed 09/27/19 Page 5 of 5 Page ID #:347


Wilson, Rebecca L.

From:                                 Dailey, Steven M.
Sent:                                 Friday, September 27, 2019 10:09 AM
To:                                   lobstein8@gmail.com
Subject:                              Lobstein v. Washington Mutual. . . ; Case No. CV19-07615



Hi Ms. Lobstein,

I have been unsuccessful in speaking with either you or your representative, Ms. DeSelms. I have
been attempting to meet and confer in advance of our filing a Motion to Dismiss and Motion to
Strike. Additionally, I wanted to discuss the case. I would greatly appreciate it if you and Ms.
DeSelms would contact me. Because I do not believe Ms. DeSelms is an attorney, my meet and
confer discussion will have to be with you although I do not mind if Ms. DeSelms is on the call. I am
available anytime in the afternoon of Monday, September 30, 2019. Please let me know what time
works for you and what telephone number I should call you at.

Additionally, this e-mail provides you with ex parte notice that, today, we will submit, via e-filing, an
Ex Parte Application to seek an additional fourteen (14) days to file our responsive pleading. There
will not be a hearing on our ex parte application.

I look forward to hearing from you. Thank you!

Regards,

Steve

Steven M. Dailey, Esq. I Partner

KUTAK
5 Park Plaza, Suite 1500, Irvine, CA 92614
0: 949.417.0999 I F: 949.417.5394
Steven.Dailey@KutakRock.com I www.KutakRock.com




                                                               1

                                                      Exhibit A, Page 5
